Citation Nr: 1702316	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  14-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel
INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran last underwent VA examination of the knees in February 2012.  Since that time, he has consistently complained of increased symptoms.  At the November 2016 Board hearing, the Veteran described that his bilateral knee symptoms had increased in severity since the most recent VA examination.  Where the evidence of record does not show the current state of the Veteran's disability, a more current VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  In light of the increased symptomatology reported, and the lack of accompanying contemporaneous medical records, remand is required to obtain updated treatment records and provide the Veteran a more current VA examination that indicates the current symptomatology of his right and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Ask the Veteran to identify all treatment he has received for bilateral knee disabilities, and make arrangements to obtain all records not already associated with the claims file, to include updated records of VA treatment.

2.  Then, schedule the Veteran for a VA joints examination to determine the current nature and severity of service-connected right and left knee disabilities.  The examiner must review the claims file and should note that review in the report.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The medical and lay evidence of record should be taken into account and a rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  For both knees, the examiner should specifically state ranges of motion for active and passive motion and on weight bearing.  The examiner should comment on whether there is any additional loss of function due to weakened movement, excess fatigability, incoordination, pain on use, or on flare up for each knee.  The examiner should describe the severity of any recurrent subluxation or lateral instability of each knee.  The examiner should indicate if replacement of either knee is medically indicated.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

